Citation Nr: 0627938	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a fractured left hip 
secondary to the veteran's service-connected residuals of 
fracture of the left tibia and fibula, for the purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  He died in June 2001.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The appellant testified before the undersigned at a Board 
hearing in July 2006.  A transcript of that hearing has been 
associated with the claims folder.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2005).  

Here, the Board notes that the RO denied the appellant's 
claim for service connection for the veteran's cause of death 
and the appellant's entitlement to Dependency and Indemnity 
Compensation in its February 2002 decision.  However, since 
the appellant did not appeal the decision regarding service 
connection for the veteran's cause of death and entitlement 
to Dependency and Indemnity Compensation in her February 2004 
VA Form 9, Appeal to the Board of Veteran's Appeals, this 
issue is not properly before the Board for consideration.  

Also, at her July 2006 hearing, the appellant raised an 
additional theory of entitlement to Dependency and Indemnity 
Compensation benefits under 38 U.S.C.A. § 1151, alleging that 
it was negligent treatment at the VA Medical Center in June 
2001 that caused the pneumonia which resulted in the 
veteran's death.  However, this claim was denied by the RO in 
a February 2006 rating decision and not appealed.  Thus, this 
issue is also not properly before the Board for consideration 
at this time.  

At the hearing before the Board in July 2006, the appellant 
raises these issues once again.  These issues are not 
currently before the Board as she did not appeal any other 
issue to the Board other than the issue of entitlement to 
service connection for a fractured left hip secondary to the 
veteran's service-connected residuals of fracture of the left 
tibia and fibula, for the purposes of accrued benefits.  As 
the undersigned attempted to inform the appellant at her 
hearing in July 2006, no other issue is before the Board at 
this time.  

The RO should take appropriate action to re-address these 
additional claims.  In any event, no other issue is before 
the Board at this time


FINDING OF FACT

The veteran incurred no additional disability from his 
service-connected residuals of fracture of the left tibia and 
fibula.   


CONCLUSION OF LAW

A fractured left hip was not proximately due to or the result 
of the service-connected residuals of fracture of the left 
tibia and fibula.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Because this determination is for the purposes of a claim for 
accrued benefits, it is based on existing rating decisions or 
other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  The 
veteran was service connected for residuals of fracture of 
the left tibia and fibula.  The appellant contends that 
service connection for the veteran's left hip fracture, as 
secondary to the service-connected residuals of fracture of 
the left tibia and fibula, is warranted, for accrued benefits 
purposes.  

The record reflects that the veteran sustained a left hip 
fracture in March 1997 when he slipped and fell while walking 
down a ramp.  Thus, there is evidence of the claimed 
disability.  However, while service connection has been 
established for residuals of fracture of the left tibia and 
fibula, there is no competent medical evidence linking the 
veteran's left hip fracture to his residuals of fracture of 
the left tibia and fibula.  And although the veteran asserted 
that his fall was caused by his weakened left ankle, he was a 
layman and did not have competence to give a medical opinion 
on causation.  Espiritu, supra.  The post-service medical 
record, as a whole, does not indicate that the fall was 
caused by the service connected condition.  Simply stated, it 
indicates that he slipped and fell while walking down a ramp, 
not that his service connected condition made his leg give 
way, leading to a fall.  The event itself indicates evidence 
against this claim.  

Although a June 1997 letter from a VA physician's assistant 
opined that the veteran's service-connected residuals caused 
a weakness in his left ankle that contributed to his fall, 
this opinion is unsupported by review of the record and thus 
afforded little probative value by the Board.  In addition, 
the record shows that the veteran was afflicted with several 
other nonservice-connected maladies that could have just as 
easily contributed to his fall, such as seizures, rheumatoid 
arthritis, multiple transient ischemic attacks, and his age, 
providing more factual evidence against this claim.  Most 
importantly, however, the March 1997 admission makes no 
reference to the service connected disorder, providing more 
evidence against this claim.  The Board finds this opinion is 
outweighed by the evidence the Board has cited that clearly 
indicates no connection between the service connected 
disorder and the injury in question.  

Without evidence specifically linking the veteran's left hip 
fracture to his residuals of fracture of the left tibia and 
fibula, entitlement to service connection is not warranted 
based on the facts of this case, particularly the March 1997 
medical report, which the Board finds provides particularly 
negative evidence against this claim.  Thus, since the 
preponderance of the evidence is against the claim for 
service connection for a left hip fracture secondary to the 
residuals of fracture of the left tibia and fibula, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
August 2001 and December 2005 as well as information provided 
in the November 2003 statement of the case and March 2004 and 
February 2006 supplemental statements of the case, the RO 
advised the appellant of the evidence needed to substantiate 
her claim and explained what evidence it was obligated to 
obtain or to assist the appellant in obtaining and what 
information or evidence the appellant was responsible for 
providing.  In addition, the November 2003 statement of the 
case and February 2006 supplemental statement of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

The appellant also received notice in the December 2005 
letter specifically informing her to submit all relevant 
evidence in her possession.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Although this notice was not 
provided prior to the February 2002 rating decision, the 
Board emphasizes that the appellant has not made any showing 
or allegation of any defect in the provision of notice that 
resulted in some prejudice toward her.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
service medical records and VA treatment records indicated by 
the appellant.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
appellant provided the veteran's death certificate, private 
treatment records, and additional VA treatment records in 
addition to lay evidence in the form of her hearing testimony 
and various written statements.  By letter dated December 
2003, the appellant indicated that the VA had all relevant 
medical evidence in its possession.  The Board finds any 
defect with regard to the notice to be harmless error.

The Board notes that no medical opinion has been obtained 
with respect to the claim.  However, as the Board has found 
that the post-service medical records, as a whole, provide no 
basis to grant this claim, and in fact provide evidence 
against this claim, the Board finds no basis for a VA medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of her claim.  While 
additional attempts to obtain information can always be 
undertaken, the appellant has made no showing or allegation 
of additional evidence.  By correspondence dated February 
2006, the appellant specifically indicated that she possessed 
no further information or evidence to support her claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

The claim of entitlement to service connection for a 
fractured left hip secondary to the veteran's service-
connected residuals of fracture of the left tibia and fibula, 
for accrued benefits purposes, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


